DETAILED ACTION
Response to Amendment
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 10/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,307,335 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Priority
This is a decision on the “PETITION TO ACCEPT UNINTENTIONALLY DELAYED PRIORITY CLAIM UNDER 37 C.F.R. 1.78” which is being treated as a petition under 37 CFR 1.78(c) & (e), filed May 26, 2021 to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of the prior-filed provisional Application No. 61/563,923 and nonprovisional Application No. 13/600,595 listed in the corrected Application Data Sheet (“ADS”) filed May 26, 2021.
The petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) is GRANTED.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenland (US 4,576,594).
In regard to claim 22, Greenland discloses a system (10) for collection and storage of fluid (functional limitation) comprising: a variable volume container (12) comprising a container body (body of 12) and a plunger (42), the container body including an outside surface and defining an internal cavity (shown in Figure 2) therein, the container body including a plunger end (end at 42) and a port end (end at 40), the plunger being (42) receivable within the plunger end of the container body and operable to be advanced and retracted within the internal cavity (see Figure 1), the port end (end at 40) of the container body having a container port (22 at 50) extending therethrough and in fluid communication with the internal cavity (see at least Figure 2); and a collection adapter (32, 34) comprising a mouth region (bottom region of 32), a base region (see annotated figure below), and a waist (see annotated figure below) between the mouth region and the base region (see annotated figure below), wherein the waist has a diameter smaller than a diameter of the mouth region and smaller than a diameter of the base region (see annotated figure below), the base region comprising a first container coupling (36) configured for releasable attachment to the port end of the 

    PNG
    media_image1.png
    934
    780
    media_image1.png
    Greyscale

In regard to claim 25, Greenland discloses a system (10) for collecting and containing fluids (functional limitation) comprising: a variable volume container (12) comprising a syringe body (body of 12) and a plunger (42), the syringe body defining an .
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Greenland in view of Tachikawa et al. (US 2005/0126653; hereafter Tachikawa).
Greenland discloses all of the limitations recited in the independent claims but fails to expressly teach “wherein the container port comprises a reclosable seal to prevent contaminants from entering the internal cavity of the variable volume container when closed, and to allow fluid delivery through the container port when the seal is opened by engagement of the collection port with the container port’ as is recited in claim 23. Claim 27 recites similar limitations and fails to be anticipated by Greenland.
Tachikawa discloses an analogous syringe assembly comprising a dispensing end (92) with a sealing membrane (94) positioned therein. The sealing membrane is puncturable (upon connection with container 2) to provide access to the syringe contents and re-sealable (upon disconnection with container 2) to prevent leakage of the syringe contents (see par. [0057)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Greenland with the sealing membrane of Tachikawa in order to provide selective sealing of the syringe of the Greenland system.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Greenland in view of Lager (US 2,473,153; hereafter Lager).
Greenland discloses all of the limitations recited in the independent claims but fails to expressly teach “wherein the second end of the collection adaptor comprises a threaded portion configured for removable connection with the fluid collector” as is recited in claim 26.
Lager discloses an analogous fluid administration set in which a collection adaptor (11) comprises a second end (at lower neck 17) with a threaded portion configured for removable connection with cap (80) and fluid tube (12, 31).
The configuration allows for removable connection between the collection adaptor and the fluid tube (12, 31). See col. 3, lines 37-49.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Greenland with a threaded connection at the second end in order to provide a removable connection between the collection adaptor and the delivery tube.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 28-35 are allowed.
s 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783